ROBERTS, J.
Original action in the Common Pleas for damages wherein Catherine Joyce was plaintiff and Francis M. Moore was defendant. Plaintiff alleged that she was injured by a fall upon the sidewalk in front of defendant’s premises caused by snow and ice which had accumulated there and which defendant had failed to remove in violation of an ordinance of .the City of Youngstown, making it unlawful to allow snow or ice to remain on one’s sidewalk. At the beginning of the trial the court sustained defendant’s objection to the introduction of any evidence by plaintiff and then directed a verdict for defendant. Joyce prosecuted error. The Court of Appeals held:
There was no allegation that the accumulation of snow happened in any other way than the natural action of the elements. Under these circumstances no cause of action lies against the property owner. Plaintiff in error contends that in this case the violation of the statute, which is negligence per se, makes defendant liable. The rule that violation of a statute is negligence per se is limited to cases of active conduct. 7 O. A. R. Pg. 18 et seq. In this case the conduct of defendant was entirely passive. The petition did not state a cause of action and the trial court did not err in directing a verdict. Affirmed.